Exhibit 99.1 Delta Air Lines Edward H. Bastian Delta Air Lines President and CEO of Northwest Airlines Credit Suisse Global Airline Conference December 2, 2008 Safe Harbor This presentation contains various projections and other forward-looking statements which represent Delta’s estimates or expectations regarding future events.All forward-looking statements involve a number of assumptions, risks and uncertainties, many of which are beyond control, that could cause the actual results to differ materially from the projected results.Factors which could cause such differences include, without limitation, business, economic, competitive, industry, regulatory, market and financial uncertainties and contingencies, as well as the “Risk Factors” discussed in Delta’s Form 10-Q filed with the SEC on October 16, 2008 and Form 10K filed with the SEC on February 15, 2008.Caution should be taken not to place undue reliance on Delta’s forward-looking statements, which represent Delta’s views only as of the date of this presentation, and which Delta has no current intention to update.In this presentation, we will discuss certain non-GAAP financial measures.You can find the reconciliations of those measures to comparable GAAP measures on our website at delta.com. Delta – A Premier Global Airline Durable financial foundation and solid liquidity Delivered solid top line growthMaintained best-in-class cost structure despite capacity reductionsFocused on preserving liquidity Well positioned to weather global economic crisis and volatile fuel prices Industry leader in managing domestic capacityBalanced, global network74% of 2009 consumption benefits from decline in fuel prices$2 billion in expected annual synergies by 2012 from merger with Northwest Moving quickly to integrate Delta and Northwest Expanded codesharing brings immediate benefit to customersSingle operating certificate expected by end of 2009 New leadership team in place Responding To A Challenging Environment in 2008 Taking decisive action…•Aggressive domestic capacity reductions •Focused international expansion • Voluntary headcount reductions •Revenue and cost initiatives •Operational improvements • Merger with Northwest Enables Delta to deliver solid financial resultsSeptember YTD 2008 Pre-Tax Margin (%)1 3.0% (1.0%) (1.0%) (1.1%) (3.0%) (5.3%) (6.2%) (7.3%) (7.6%) 1Excludes special and non-recurring items Best-In-Class Financial Performance Contributes to the strong financial foundation of the New Delta Solid Top Line Growth 3Q08 YTD Operating Revenue % change YoY Cost Discipline 13Q08
